UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1503


MELISSA BARBARE,

            Plaintiff – Appellant,

v.

ANDREW SAUL, Commissioner of Social Security Administration,

            Defendant – Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Donald C. Coggins, Jr., District Judge. (2:17-cv-02834-DCC)


Submitted: May 6, 2020                                         Decided: June 18, 2020


Before WILKINSON and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished opinion. Judge Wilkinson wrote the opinion, in which Judge
Floyd and Senior Judge Traxler joined.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Sherri A. Lydon, United States Attorney, Marshall Prince, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina; Eric Kressman, Regional Chief Counsel, Thomas Moshang, III, Supervisory
Attorney, Peter Colonna-Romano, Special Assistant United States Attorney, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
WILKINSON, Circuit Judge:

       Plaintiff Melissa Ann Barbare appeals a district court judgment upholding the Social

Security Commissioner’s denial of her claim for disability insurance benefits. The

Commissioner denied benefits after concluding that Barbare was not disabled under the

Social Security Act. Because this conclusion was supported by substantial evidence, we

affirm the judgment below.

                                              I.

       In September 2013, Barbare applied for disability insurance benefits under Title II

of the Social Security Act, alleging a disability onset date of November 1, 2012. Relevant

here, she based her disability claim on respiratory, digestive, and neurological

impairments—namely, chronic obstructive pulmonary disease (“COPD”), collagenous

colitis, and essential tremors. 1

       Barbare’s disability claim was first denied in January 2014 and again denied on

reconsideration in April 2014. She requested a hearing on her claim, which took place

before an administrative law judge (“ALJ”) in May 2016. In a decision released later that

year, the ALJ held that Barbare “was not under a disability, as defined in the Social Security

Act, at any time from November 1, 2012, the alleged onset date, through December 31,

2015, the date last insured.” J.A. 19. Although the ALJ noted that Barbare suffered several

severe impairments, he found that she was able to perform certain sedentary work,



       1
        Barbare also based her disability claim on depression and anxiety, but her appeal
does not relate to these conditions.

                                              3
including several jobs she’d held in the past. The Appeals Council denied Barbare’s request

for review, making the ALJ’s decision “the final decision of the Commissioner of Social

Security.” A.R. 2. Barbare sought judicial review of the Commissioner’s decision, alleging

that the ALJ had not properly weighed the opinions of several physicians.

       A magistrate judge issued a report recommending that the Commissioner’s decision

be affirmed. This report concluded that the ALJ’s weighing of the various physician

opinions was supported by substantial evidence and based on application of proper legal

standards. The district court agreed with the magistrate judge’s assessment. The court

adopted the magistrate judge’s report, incorporated its findings, and affirmed the

Commissioner’s decision to deny benefits. Barbare appealed.

                                            II.

                                            A.

       Under the Social Security Act, a disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       An ALJ determining whether a claimant is disabled, and thus eligible for disability

insurance benefits, follows a five-step inquiry. Monroe v. Colvin, 826 F.3d 176, 178-79

(4th Cir. 2016); see also 20 C.F.R. § 404.1520(a)(4). This inquiry, performed sequentially,

examines whether a claimant:

       (1) worked during the alleged period of disability; (2) had a severe
       impairment; (3) had an impairment that met or equaled the requirements of


                                             4
       a listed impairment; (4) could return to her past relevant work; and (5) if not,
       could perform any other work in the national economy.

Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). The burden of proof falls on a

claimant at Steps 1-4, but shifts to the Commissioner at Step 5. Id. at 472-73. “If an

individual is found not disabled at any step, further inquiry is unnecessary.” Hall v. Harris,

658 F.2d 260, 264 (4th Cir. 1981); see also 20 C.F.R. § 404.1520(a)(4).

                                             B.

       When evaluating Barbare’s claim, the ALJ proceeded through the five-step inquiry

outlined above. At Step 1, he found that Barbare was not employed during her alleged

disability period. At Step 2, he concluded that Barbare suffered several severe impairments:

COPD, collagenous colitis, and essential tremors. And at Step 3, he determined that

Barbare “did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in [the relevant regulations].” J.A. 10.

That still left the question, however, of Barbare’s residual functional capacity.

       In order to perform Steps 4 and 5, the ALJ evaluated Barbare’s residual functional

capacity, that is, “the maximum degrees to which [she] retains the capacity for sustained

performance of the physical—mental requirements of jobs.” Mastro v. Apfel, 270 F.3d 171,

179 (4th Cir. 2001) (quotation omitted); see also 20 C.F.R. § 404.1520(e). The ALJ found

that Barbare “had the residual functional capacity to perform sedentary work” subject to

certain limitations. J.A. 10. At Step 4, he held that Barbare was capable of performing

several jobs she’d held in the past. Although the ALJ could have ended his inquiry there,




                                              5
at Step 5 he held in the alternative that Barbare could perform other work available in the

national economy.

       Barbare disagrees with the ALJ’s ultimate decision that she was not disabled.

Although she does not frame her arguments in the context of the five-step inquiry, her

dispute centers on the ALJ’s conclusion that she retained the ability to do some sedentary

work. For the reasons set forth below, we decline to disturb the ALJ’s well-supported

findings.

                                            III.

                                             A.

       Our task here is a narrow one. “Judicial review of a final decision regarding

disability benefits under the Social Security Act . . . is limited to determining whether the

findings of the Secretary are supported by substantial evidence and whether the correct law

was applied.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also 42 U.S.C.

§ 405(g).

       Substantial evidence is a deferential standard. “It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Hancock v. Astrue, 667 F.3d

470, 472 (4th Cir. 2012) (quotation omitted). Put differently, substantial evidence

“means—and means only—such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quotation omitted).

       The deference owed under the substantial evidence standard dictates the limited

nature of the task before us. “In reviewing for substantial evidence, we do not undertake to

                                             6
re-weigh conflicting evidence, make credibility determinations, or substitute our judgment

for that of the Secretary.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Instead,

“[w]here conflicting evidence allows reasonable minds to differ as to whether a claimant

is disabled, the responsibility for that decision falls on the Secretary (or the Secretary’s

designate, the ALJ).” Id. (quotation omitted).

                                            B.

       Barbare alleges that the ALJ’s residual functional capacity conclusion was flawed

because he failed to fully credit the opinions of several treating physicians—opinions

which suggested she was incapable of performing even sedentary work. Specifically,

Barbare argues that the ALJ erred by assigning “little” or “partial” weight to the opinions

of Dr. James R. Bloodworth, Dr. Catherine Chang, Dr. Michael I. Rickoff, and Dr. Fredy

Revilla. See J.A. 15-16. Barbare also disagrees with the ALJ’s decision to assign “great”

weight to the opinion of Dr. Travis Greer, a pulmonary specialist who opined that she was

capable of performing sedentary work. See J.A. 16.

       To proceed, we must consider the treating-physician rule. 2 Under this rule:

       If [the ALJ] find[s] that a treating source’s medical opinion on the issue(s)
       of the nature and severity of [a claimant’s] impairment(s) is well-supported
       by medically acceptable clinical and laboratory diagnostic techniques and is
       not inconsistent with the other substantial evidence in [a claimant’s] case
       record, [the ALJ] will give it controlling weight.



       2
         Several years ago, new rules were promulgated altering the way in which the
Commissioner evaluates medical opinion evidence. Because these new rules apply only to
claims filed “on or after March 27, 2017,” they have no impact on Barbare’s case. 20 C.F.R.
§ 404.1520c.

                                             7
20 C.F.R. § 404.1527(c)(2); see also Black & Decker Disability Plan v. Nord, 538 U.S.

822, 825 (2003). “By negative implication, if a physician’s opinion is not supported by

clinical evidence or if it is inconsistent with other substantial evidence, it should be

accorded significantly less weight.” Craig, 76 F.3d at 590.

       Even a treating physician’s opinion that does not receive controlling weight may

have some persuasive content. To that end, an ALJ must consider the following factors to

determine the weight to afford a treating physician’s non-controlling opinion: “(1) the

length of the treatment relationship and the frequency of examinations; (2) the nature and

extent of the treatment relationship; (3) the evidence with which the physician supports his

opinion; (4) the consistency of the opinion [with the record as a whole]; (5) whether the

physician is a specialist in the area in which he is rendering an opinion; and (6) other factors

that support or contradict the opinion.” J.A. 31; see also 20 C.F.R. § 404.1527(c).

       These factors do not create a checklist the ALJ must run through when discussing

each opinion. Tallmage v. Comm’r of Soc. Sec. Admin., No. 1:13-CV-02035-TLW, 2015

WL 1298673, at *12 (D.S.C. Mar. 23, 2015). Rather, the ALJ’s “decision should be viewed

as a whole” to determine whether he gave due consideration to the various factors. Id.

                                              C.

       A review of the ALJ’s decision shows that he correctly applied the law and carefully

considered how much weight to grant each physician’s opinion. His weighing

determinations were each supported by substantial evidence. We now examine each

impairment in turn.

COPD

                                               8
       Dr. Bloodworth and Dr. Chang completed questionnaires addressing Barbare’s

ability to work with COPD. 3 Relevant here, Dr. Bloodworth indicated that Barbare would

have difficulties concentrating at work and need longer rests during the workday, while Dr.

Chang indicated that Barbare would likely need frequent absences from work. Dr. Greer,

on the other hand, submitted a more detailed letter where he concluded that Barbare’s

COPD would not prevent her from performing sedentary work. While the ALJ assigned

little weight to Dr. Bloodworth and Dr. Chang’s opinions, he assigned great weight to Dr.

Greer’s opinion. Barbare argues that the ALJ erred in his assessment of all three opinions.

Specifically, she asserts that Dr. Bloodworth and Dr. Chang’s opinions were entitled to

controlling weight and, once credited, demonstrated that she was disabled. We disagree.

       We look to Dr. Bloodworth’s opinion first. Although internist Bloodworth was a

treating physician, the ALJ reasonably discounted his opinion as “primarily just a recitation

of the claimant’s subjective complaints.” J.A. 15. In fact, all of Dr. Bloodworth’s responses

concerning Barbare’s limitations noted only “self-reported symptoms” and “subjective

complaints.” See Mastro v. Apfel, 270 F.3d 171, 177-78 (4th Cir. 2001). For example, in

response to the question on whether Barbare would need to rest for significantly longer

than an hour each workday, Dr. Bloodworth said, “Yes. She states that she cannot work

more than 1 hour without resting.” A.R. 1095 (emphasis added). An ALJ may discount a




       3
           Dr. Bloodworth also based his opinion in part on Barbare’s anxiety and panic
attacks.

                                             9
treating physician’s opinion which is “based largely upon the claimant’s self-reported

symptoms,” exactly as the ALJ did here. Mastro, 270 F.3d at 177-78.

       With regard to the opinion of pulmonary specialist Dr. Chang, the ALJ sensibly

discounted Dr. Chang’s responses as “quite conclusory, providing very little explanation

of the evidence relied on.” J.A. 15. For instance, when asked whether Barbare might have

difficulty concentrating at work, Dr. Chang responded, “frequent absences from work

likely due to exacerbation.” A.R. 568. That was it. And this was Dr. Chang’s longest

statement addressing Barbare’s potential limitations. Although Dr. Chang briefly

mentioned some medical test results later in the questionnaire, she nowhere explained how

these results led to her conclusions on Barbare’s limitations. Just as an ALJ was not

required to credit an opinion like Dr. Bloodworth’s based on subjective complaints, he was

not required to credit an opinion like Dr. Chang’s consisting of short, conclusory statements

untethered to clinical results. Craig, 76 F.3d at 590; see also 20 C.F.R. § 404.1527(c).

       Dr. Bloodworth and Dr. Chang’s opinions were not just overly subjective and

conclusory: they were inconsistent with the opinion of pulmonary specialist Dr. Greer.

Unlike Dr. Bloodworth and Dr. Chang, Dr. Greer provided a “detailed analysis of

[Barbare’s] pulmonary function.” J.A. 16. In addition to describing the results of Barbare’s

medical tests, Dr. Greer explained how those results influenced his conclusion that she

could perform sedentary work. The ALJ assigned great weight to Dr. Greer’s opinion after

considering: the doctor’s reliance on medical testing results to form his opinion, his

specialization in pulmonary issues, and the length of his treatment relationship with

Barbare. See 20 C.F.R. § 404.1527(c).

                                             10
       The ALJ’s decision to assign significant weight to Dr. Greer’s opinion, while

discounting Dr. Chang and Dr. Bloodworth’s opinions, was supported by substantial

evidence. This is particularly true in light of Barbare’s daily activities—like swimming

and homemaking—that were “not limited to the extent one would expect” for a claimant

who reported shortness of breath from COPD. J.A. 14.

Collagenous colitis

       Dr. Rickoff, a gastroenterologist who treated Barbare, submitted a questionnaire

addressing Barbare’s work limitations due to her digestive issues—collagenous colitis that

sometimes led to diarrhea. Of note here, the doctor stated that, if Barbare attempted to work

a full-time schedule, she would need to take breaks totaling significantly longer than an

hour each day due to diarrhea. Barbare argues that this limitation, if credited, demonstrated

that she could not perform full-time sedentary work.

       The ALJ assigned partial weight to the majority of Dr. Rickoff’s opinion, but did

not credit the portion on extra breaks, finding it “inconsistent with the record as a whole

and the claimant’s own testimony” on her daily living activities. J.A. 16; see also J.A. 9,

14. Barbare argues that the ALJ erred by failing to explain any inconsistencies between Dr.

Rickoff’s opinion and the record.

       We see no such failure. Instead, we find substantial evidence to support the ALJ’s

assignment of partial weight to Dr. Rickoff’s opinion. In his decision, the ALJ offered a

“detailed explanation of [Barbare’s] medical records relating to her digestive issues.” J.A.

48. And he elaborated on the inconsistencies between Dr. Rickoff’s opinion and the record

as a whole. For instance, the ALJ found that Barbare had not “generally received the type

                                             11
of medical treatment for digestive collagenous colitis one would expect for a totally

disabled individual.” J.A. 12. More importantly, he noted that Barbare’s condition

appeared to respond well to medication. It goes without saying that “[i]f a symptom can be

reasonably controlled by medication or treatment, it is not disabling.” Gross v. Heckler,

785 F.2d 1163, 1166 (4th Cir. 1986). Thus, the ALJ’s conclusion to partially credit Dr.

Rickoff’s opinion was based on a correct application of the law.

Essential tremor

       Dr. Revilla, a neurologist who treated Barbare once, submitted a short questionnaire

opining that Barbare’s essential tremor would prevent her from performing work that

required typing or writing. The ALJ assigned little weight to Dr. Revilla’s opinion, finding

it “not consistent with his treatment notes . . . and with the record as a whole.” J.A. 16. The

doctor’s treatment notes had described Barbare’s handwriting as “shaky” but had not

indicated that she would be unable to type or write in an employment setting. A.R. 1234.

Barbare argues that Dr. Revilla’s treatment notes were consistent with his questionnaire,

and that no contrary evidence in the record justified the ALJ’s failure to give the doctor’s

opinion controlling weight.

       On the contrary, we find that the ALJ’s decision to give little weight to Dr. Revilla’s

opinion supported by substantial evidence. Initially, as the ALJ stated, shaky handwriting

on its own is “not a limitation that would preclude all writing or typing” on the job. See

J.A. 16. What’s more, although Dr. Revilla opined that Barbare’s impairment began in

November 2012, the doctor’s own treatment notes show that Barbare was diagnosed with

tremors in the mid-1990s, well before she stopped working. “Given that there is no

                                              12
indication in the medical records to establish any significant worsening of Plaintiff’s

tremors after her past relevant work, it was reasonable for the ALJ to discount Dr. Revilla’s

opinion based on her ability to work despite the tremors.” J.A. 40; see also Cauthen v.

Finch, 426 F.2d 891, 892 (4th Cir. 1970).

       The ALJ’s decision highlights other evidence in the record inconsistent with Dr.

Revilla’s opinion. Notably, the ALJ found that Barbare activities were “not limited to the

extent one would expect” given her complaints of tremors. J.A. 14. Barbare had testified

before the ALJ that she had no problem writing; her signature was legible, as was her

handwriting in Social Security paperwork from 2013. In that paperwork, Barbare stated

that she could drive, cook, clean, and use an iPad. She even indicated that her conditions

did not affect her ability to use her hands. See A.R. 246. All this evidence, taken together,

readily supports the ALJ’s decision to give little weight to Dr. Revilla’s opinion.

                                             ***

       After thoughtfully considering how much weight to assign to opinions from various

physicians, the ALJ examined whether Barbare’s assortment of ailments, taken as a whole,

prevented her from working. He concluded that Barbare retained the capacity to perform

some semiskilled or skilled sedentary work, including “past relevant work as a receptionist,

a supervisor, and a collections clerk.” J.A. 17. Thus, he found that Barbare was not disabled

under the Social Security Act.

       Our task is limited to determining whether the ALJ applied the law correctly and

reached conclusions supported by substantial evidence. We think that he did. We thus

decline to disturb his decision or its affirmance by the district court.

                                              13
     AFFIRMED




14